838 F.2d 467Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Douglas W. MOSKI, Plaintiff-Appellant,v.The SECRETARY OF the AIR FORCE, Defendant-Appellee,andWilliam A WOOD, Chester G. Oehme, Commanding Officer,Charleston Air Force Base, James Kennedy, Edward Rawls,Supervisors, John Fleming, Joseph Foster, Hasmukh Sanghavi,Mike Wolff, individually and in their official capacities asemployees of the Charleston Air Force Base or members of theUnited States Department of Defense, Defendants.
No. 86-2105.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 21, 1987.Decided Jan. 27, 1988.

Douglas W. Moski, appellant pro se.
Heidi M. Solomon, Assistant United States Attorney, for appellees.
Before K.K. HALL, SPROUSE, and WILKINSON, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal from that court's order dismissing the complaint is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Moski v. The Secretary of the Air Force, C/A No. 2:83-161-8H (D.S.C. July 7, 1986).


2
AFFIRMED.